DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-22), Species A (Figures 12-13) and Subspecies c (Figures 16-17) in the reply filed on 12 November 2020 is acknowledged.  The applicant indicated that claims 1-22 are directed to the elected inventions and species, however, claims 17-22 are clearly directed to a non-elected subspecies and are hereby withdrawn by the examiner.  Claims 1-16 will be considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by UK Patent Application Publication GB 2 107 835 A by Vauchy (Vauchy).
Regarding claim 1, Vauchy discloses a system located in the vicinity of a weapon having a barrel for firing a succession of projectiles that follow extenuated curved ballistic trajectories toward a distant target, said system being operative when each projectile is fired from the weapon to record its changing vertical and lateral positions over its ballistic path during its ballistic flight after barrel exit (See Title, Figures, and Abstract, clearly illustrated and disclosed), said system comprising, in combination; a radiation source at the location of the weapon for transmitting radiation toward the rear surface of the projectile during its ballistic flight, where said radiation source is a steerable laser beam with a control for causing the radiation emitted from the laser to intersect with the ballistic path of the projectile (2, See at least Figures and Abstract); a radiation detector at the location of the weapon for detecting return radiation received from the rear surface of the projectile in response to said radiation emitted by said radiation source and capturing said changing vertical and lateral positions of the projectile during its ballistic flight, said detector producing measurable output signals representing said changing vertical and lateral positions of the projectile (See at least Page 3, clearly disclosed); and an output device, coupled to the radiation detector and receiving said output signals, for recording said changing vertical and lateral positions of the projectile as it exits the barrel transitioning to the apogee, and for calculating an adjustment in the aim of the weapon toward the target, prior to firing a subsequent projectile, the output device further comprising a sensor measuring drop and drift of the projectile, wherein the sensor tracks said extenuated ballistic curve (See at least Pages 2 and 3, clearly disclosed).
Regarding claim 2, Vauchy further discloses wherein said output device comprises: a) a signal processor, coupled to the radiation detector, for processing said electronic signals to determine the spatial (X and Y) coordinates of the projectile during flight; and b) a computer, coupled to the signal processor and to the output device, for calculating a lateral correction and a vertical correction in the aim of the weapon; wherein said output device facilitates the lateral and vertical correction in the aim of the weapon (See  at least Pages 2 and 3, clearly disclosed).
Regarding claim 3, Vauchy further discloses wherein the output device produces a lateral and vertical correction to the aim of the weapon (See at least Pages 2 and 3, clearly disclosed).
Regarding claim 4, Vauchy further discloses wherein the output device allows for adjustment of the aim of the weapon by imparting, post firing, lateral and vertical corrections to the aim (See at least Pages 2 and 3, clearly disclosed).
Regarding claim 5, Vauchy further discloses wherein one of the signal processor and the computer calculates the lateral drift and the vertical drop of the projectile during its ballistic flight (See at least Pages 2 and 3, clearly disclosed).
Regarding claim 6, Vauchy further discloses wherein the radiation emitted from the laser source is diffused and directed to optimize illumination of the projectile’s flight path (See at least Page 3, clearly disclosed).
Regarding claim 7, Vauchy further discloses wherein the radiation detector is a digital video camera for capturing an image of the ballistic path of the projectile (See at least Page 2 Line 122-Page 3 Line 12).
Regarding claim 10, Vauchy further discloses wherein said output device includes a display showing said vertical and lateral positions of the projectile (3, See Figures, clearly illustrated).
Regarding claim 12, Vauchy further discloses wherein the radiation source emits timed radiation signals at specific time intervals (See at least Pages 2 and 3, clearly disclosed).
Regarding claim 13, Vauchy further discloses wherein said radiation source is a source of pulsed radiation directed toward the ballistic path of the projectile and emitted at predetermined times (T1, T2, T3…Tn) following firing of the projectile (at time T0) and wherein said radiation detector receives radiation signals retro-reflected from the projectile at times (T1z, T2z, T3z…Tnz) and produces electronic signals representing the vertical and lateral positions of the projectile at said times (T1z, T2z, T3z, …Tnz), where “z” is a round trip transmission time of the radiation and T1z, T2z, T3z…Tn are the respective times T1, T2, T3, …Tn each delayed by amount z (See at least Page 3, clearly disclosed, “one or more light pulses emitted”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchy in view of U.S. Patent 4,015,258 issued to Smith et al (Smith).
Regarding claim 8, Vauchy does not disclose the use of a filter.
Smith, a related prior art reference, discloses wherein the radiation detector includes a filter, allowing the radiation received from the projectile to be selectively received and other radiation excluded (See at least Col. 3 Lines 37-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Vauchy with the noted teachings of Smith.  The suggestion/ motivation for doing so would have been to limit spurious signals from background and clouds as taught by Smith.
Regarding claim 9, Vauchy does not disclose the frequency of the radiation source.
Smith, a related prior art reference, discloses wherein the frequency of said radiation is in one of the UV, visual and IR spectral bands (See at least Col. 3 Line 62-Col. 4 Line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Vauchy with the noted teachings of Smith.  The suggestion/ motivation for doing so would have been to utilize a light source that could not be readily detected as is known.
Regarding claim 11, Vauchy further discloses wherein said output device includes an aiming device allowing an operator to adjust the aim of the weapon (See at least Pages 2 and 3, clearly disclosed).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchy in view of U.S. Patent 8,402,896 issued to Hollerman et al (Hollerman).
Regarding claim 14, Vauchy does not disclose the specific details of the projectile, but does mention that known suitable means can be used to show the position of the projectile during flight to the target.
Hollerman, a related prior art reference, discloses wherein said projectile has an elongate circular body with side and rear surfaces and a photo-luminescent material, disposed on the rear surface, that re-emits radiation at when excited by receipt of radiation from the radiation source (See entire disclosure, all aspects clearly disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Vauchy with the noted teachings of Hollerman.  The suggestion/ motivation for doing so would have been to utilize an appropriate means to show the position of the projectile during the flight to the target as taught by Vauchy.
Regarding claim 15, Hollerman further discloses wherein said photo-luminescent material is additionally disposed on a side surface of the projectile body (See Figures, clearly illustrated).
Regarding claim 16, Hollerman further discloses wherein said photo-luminescent material is a fluorescent dye (See entire disclosure, all aspects clearly disclosed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641